I dissent, under the view that this court — being unwilling to grant the appellee's motion for rehearing — should retain jurisdiction of the appeal before it by withholding a refusal of that motion, and should now grant the appellee's alternative motion to certify to the Supreme Court the question of law raised by the dissent herein, as a matter of right in them, pursuant to Rule 463, Texas Rules of Civil Procedure. Simpson v. McDonald, C. J., 142 Tex. 444, 179 S.W.2d 239; Simpson v. Yarborough, Tex. Civ. App. 176 S.W.2d 761; Akers v. Epperson, Tex. Civ. App.172 S.W.2d 512; Jaques v. Simms, Tex. Civ. App. 172 S.W.2d 537.